Motion for leave to proceed in forma pauperis and petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to. the following questions:
1. Independently of the state court’s determination, was the evidence used against petitioner1 in the federal prosecution obtained in violation of his rights under the Constitution of the United States?
2. If the evidence was unlawfully obtained, was such evidence admissible in the federal prosecution of petitioner because it was obtained by state officers without federal participation?